UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1951


XIANDONG XIE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 3, 2009                   Decided:   June 23, 2009


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mark A. Goldstein, GOLDSTEIN & ASSOCIATES, LLC, Pittsburgh,
Pennsylvania, for Petitioner.      Michael F. Hertz, Acting
Assistant Attorney General, William C. Peachey, Assistant
Director, Andrew B. Insenga, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Xiandong Xie, a native and citizen of China, petitions

for   review   of    an   order   of   the       Board   of     Immigration     Appeals

(Board)    denying    his   motion     to       reopen   as   untimely.       We    have

reviewed the administrative record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion to reopen.         See 8 C.F.R. § 1003.2(a), (c)(2) (2009).                    We

accordingly deny the petition for review for the reasons stated

by the Board.         See In re: Xie (B.I.A. July 29, 2008).                         We

dispense    with     oral   argument        because       the     facts   and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                    PETITION DENIED




                                            2